[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 11-13925         ELEVENTH CIRCUIT
                          Non-Argument Calendar       MARCH 23, 2012
                        ________________________        JOHN LEY
                                                         CLERK
                  D.C. Docket No. 8:09-cv-01975-JSM-AEP

MORRIS J. PEAVEY, JR.,
ESTATE OF VICTORIA INGRAM,
probate never filed,
a.k.a. Estate of Victoria,

                                                       Plaintiffs - Appellants,

MAMIE A. HORNE,

                                                                     Plaintiff,

                                   versus

SCOTT BLACK,
Mayor of City of Dade City,
KARLA OWENS,
Attorney and Development Director
of City of Dade City Florida,
GEORGE ROGMANOLI,
Director of Pasco County Pasco County Community Development, Inc.,
SECRETARY, US DEPARTMENT OF TREASURY,
CITY OF DADE CITY, FLORIDA,
PASCO COUNTY,
U.S. ATTORNEY GENERAL,
a.k.a. United States of America,

                                                             Defendants - Appellees
                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________


                                   (March 23, 2012)


Before CARNES, BARKETT, and ANDERSON, Circuit Judges.

PER CURIAM:


      Morris J. Peavey, Jr., Mamie A. Horne, and the Estate of Victoria Ingram

(collectively, Peavey), proceeding pro se, appeal the district court’s dismissal of

their civil rights complaint for failure to comply with the pleading standards of

Federal Rule of Civil Procedure 8(a). The defendants contend that Peavey’s

notice of appeal was untimely filed, and therefore, we lack jurisdiction to review

the appeal.

                                          I.

      Peavey filed a complaint against Dade City, Florida, its mayor and another

official, Pasco County, its director and community development division, and

Treasury Secretary Timothy Geithner, alleging some sort of conspiracy starting in

                                           2
the 1970s that involved racial discrimination, spot zoning, Takings Clause

violations, fraud, retaliation, harassment, and housing rights offenses. The

defendants filed motions to dismiss; the district court granted those motions but

allowed Peavey to amend his complaint. Even under the liberal pro se pleading

standards, the district court found that the “indecipherable” complaint violated

Rule 8(a) because it was “virtually impossible to determine which claims [Peavey]

attempt[s] to bring against each defendant.”

      Peavey filed his first amended complaint, making many of the same

allegations as in the original complaint and adding a new defendant: Attorney

General Eric Holder. The defendants again moved to dismiss the complaint. The

district court granted those motions for failure to comply with Rule 8(a) because

the amended complaint’s “claims [were] intermingled and the facts alleged [were]

unintelligible,” and it remained unclear “what claims [were] alleged against each

defendant.” Also per Rule 8(a), the district court ruled that the first amended

complaint did not state the grounds for the court’s subject matter jurisdiction over

Geithner or Holder, who are protected by sovereign immunity. The court’s order

allowed Peavey to amend his complaint a second time.

      Peavey then filed a second amended complaint, which dropped Holder as a

defendant. The defendants filed motions to dismiss, and the district court granted

                                          3
the motions outlining the same deficiencies that it set forth in its second order of

dismissal. The district court’s order, however, did not grant Peavey leave to

amend his complaint for a third time.

      Peavey filed a notice of appeal 65 days after that order. This is that appeal.

                                          II.

      “The timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Green v. Drug Enforcement Admin., 606 F.3d 1296, 1300 (11th

Cir. 2010) (quotation marks and alteration omitted). Generally, where a United

States agency is a party to a lawsuit, a notice of appeal must be filed within 60

days after the entry of the order or judgment being appealed. Id. (citing Fed. R.

App. P. 4(a)(1)(B)(ii)). The rule is different, however, in the case of an

involuntary dismissal order where the district court’s judgment must be set forth in

a separate document, see Fed. R. App. P. 58(a). In that situation, the court’s

judgment is not deemed “entered” until either (1) the judgment is set out in a

separate document, or (2) 150 days have run from the entry of the order in the civil

docket, whichever is earlier. See Fed. R. App. P. 4(a)(7)(A)(ii); Big Top Koolers,

Inc. v. Circus-Man Snacks, Inc., 528 F.3d 839, 843 (11th Cir. 2008). Because the

district court did not set forth its judgment in a separate document, Peavey had 150



                                          4
days after the final order was entered in the civil docket to file his appeal. He did

so in 65 days, so his appeal was timely.

                                           III.

      Turning to the merits, “[w]e review for abuse of discretion a district court’s

dismissal for failure to comply with the rules of [the] court.” Betty K Agencies,

Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005). “And although we

are to give liberal construction to the pleadings of pro se litigants, we nevertheless

have required them to conform to procedural rules.” Albra v. Advan, Inc., 490

F.3d 826, 829 (11th Cir. 2007) (quotation marks omitted).

      Federal Rule of Civil Procedure 8(a) provides that a “pleading that states a

claim for relief must contain: (1) a short and plain statement of the grounds for the

court’s jurisdiction . . . , [and] (2) a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)–(2). “The point is to

give the defendant fair notice of what the claim is and the grounds upon which it

rests.” Harrison v. Benchmark Elecs. Huntsville, Inc., 593 F.3d 1206, 1214 (11th

Cir. 2010). A “shotgun pleading” where “it is virtually impossible to know which

allegations of fact are intended to support which claim(s) for relief” does not

comply with that standard. See Anderson v. Dist. Bd. of Trs. of Ctr. Fla. Cmty.



                                            5
Coll., 77 F.3d 364, 366–67 (11th Cir. 1996). We have often criticized this kind of

complaint because:



      Shotgun pleadings impede the administration of the district courts’
      civil dockets in countless ways. The district court, faced with a
      crowded docket and whose time is constrained by the press of other
      business, is unable to squeeze the case down to its essentials. It is
      therefore left to this court to sort out on appeal the meritorious issues
      from the unmeritorious ones, resulting in a massive waste of judicial
      and private resources; moreover, the litigants suffer, and society loses
      confidence in the courts’ ability to administer justice.


PVC Windoors, Inc. v. Babbitbay Beach Const., N.V., 598 F.3d 802, 806

n.4 (11th Cir. 2010) (alteration, citation, and quotation marks omitted).

      The district court did not abuse its discretion in dismissing, without leave to

amend, Peavey’s second amended complaint for his third failure to comply with

Rule 8(a). The district court’s orders twice instructed Peavey how to file properly

an amended complaint that conformed to Rule 8(a). Yet Peavey’s second

amended complaint still was unintelligible, indecipherable, and replete with

irrelevant facts, making it impossible for the defendants to know what Peavey is

claiming, against whom, and on what grounds. Peavey also failed to identify any

basis for the court’s exercise of subject matter jurisdiction over Geithner.

      The district court did not abuse its discretion in ruling that after three strikes


                                           6
Peavey was out.1

       AFFIRMED.




       1
         In light of our ruling, Peavey’s motion to compel discovery for summary judgment filed
with this Court and the other issues he raises in his appeal are moot. See Harrell v. The Fla. Bar,
608 F.3d 1241, 1265 (11th Cir. 2010).

                                                 7